Exhibit 10.4



SEVERANCE BENEFITS AGREEMENT


This Severance Benefits Agreement (this “Agreement”) by and between
___________________ (“Executive”), Leap Wireless International, Inc., a Delaware
corporation (“Leap”), and Cricket Communications, Inc., a Delaware corporation
(“Cricket”) (individually, a “Party” and collectively, the “Parties”) is made
and entered into effective as of January 1, 2014 (the “Effective Date”). Leap
and Cricket are hereinafter collectively referred to as the “Companies.”
WHEREAS, Executive is an executive officer of Cricket and is presently employed
by Cricket; and
WHEREAS, Cricket desires to provide Executive with certain severance benefits as
an incentive to remain in the employ of Cricket.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by each Party hereto, the Parties
hereby agree as follows:
1.Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect through December 31, 2014; provided, however, that
commencing on December 31, 2014 and on each December 31 thereafter, the term of
this Agreement shall be automatically extended for one additional year unless,
not later than the immediately preceding January 1, Leap or Cricket shall have
given notice to Executive that the term of this Agreement shall not be further
extended.
2.Severance Benefits.
a.Severance Benefits. In the event of the Involuntary Termination (as defined
below) of Executive during the term of this Agreement, Executive shall be
entitled to the following:
(i)    Cricket shall pay promptly to Executive, following the date of the
Involuntary Termination, Executive's accrued, unpaid base salary through the
date of the Involuntary Termination, and Leap and Cricket, as applicable, shall
pay all other amounts to which Executive is then entitled under any compensation
or benefit plan of Leap and Cricket in accordance with the terms and conditions
of such plans.
(ii)    Cricket shall pay to Executive, following the date of the Involuntary
Termination and in accordance with Section 2(h), a lump sum severance benefit in
cash (the “Severance Payment”) in the amount set forth on Attachment A hereto.
(iii)    To the extent Executive elects continuation health care coverage for
Executive and his or her eligible dependents under Section 4980B(f) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”) and
Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA Coverage”), Executive shall not be required to pay premiums for
such COBRA Coverage for the time period set forth on Attachment A hereto,
commencing on the date of Involuntary Termination (or, if earlier, until
Executive is eligible for comparable coverage with a subsequent employer).
b.Cause. For purposes of this Section 2, “Cause” shall mean any one or more of
the following occurrences:
(i)Executive's material breach of any provision of the Employee



--------------------------------------------------------------------------------



Confidentiality and Invention Assignment Agreement or any other agreement
between Executive and Cricket (or any parent or subsidiary of Cricket or any
successor thereof), after a written notice from Cricket is delivered to
Executive describing Executive's breach and Executive is afforded a period of at
least thirty (30) days to correct the breach and fails to do so within such
period;
(ii)Executive's conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for (a) any felony, or (b) other
illegal conduct (other than minor traffic violations) that is likely to inflict
or has inflicted material injury on the business of Cricket (or any parent or
subsidiary of Cricket or any successor thereof);
(iii)Executive's commission of an act of fraud, embezzlement or dishonesty,
whether prior to or subsequent to the date hereof upon Cricket (or any parent or
subsidiary of Cricket or any successor thereof);
(iv)Executive's willful neglect of or willful failure to substantially perform
(A) Executive's duties with Cricket (or any parent or subsidiary of Cricket or
any successor thereof) or (B) the lawful and reasonable directions of the Board
of Directors of Cricket (or any parent or subsidiary of Cricket or any successor
thereof which employs Executive or for which Executive serves as an officer) or
of the individual to whom Executive reports (other than any such neglect or
failure occurring after Executive's issuance of a Notice of Termination for Good
Reason), after a written notice from Cricket is delivered to Executive
describing Executive's neglect or failure to perform and Executive is afforded a
period of at least thirty (30) days to correct the neglect or failure to perform
and fails to do so within such period;
(v)Executive's gross misconduct affecting or material violation of any duty of
loyalty to Cricket (or any parent or subsidiary of Cricket or any successor
thereof): or
(vi)Executive's material failure to adequately perform to the expectations of
his or her role with Cricket (or any parent or subsidiary of Cricket or any
successor thereto), with such determination to be made by Leap's Chief Executive
Officer in his or her discretion, after a written notice is delivered to
Executive describing Executive's failure to adequately perform and Executive is
afforded a period of at least thirty (30) days to correct the neglect or failure
to perform and fails to do so within such period; provided, however, that the
foregoing occurrence shall not constitute “Cause” (i) during the one-year period
immediately following the appointment of a new Chief Executive Officer of Leap
or (ii) following the entry into an agreement that would result in a “Change in
Control”, as defined in the 2004 Stock Option, Restricted Stock and Deferred
Stock Unit Plan of Leap Wireless International, Inc.
c.Good Reason. For purposes of this Section 2, “Good Reason” shall mean, without
Executive's express written consent, the occurrence of any of the following
circumstances:
(i)     a material diminution in Executive's authority, duties or
responsibilities with Cricket (or any parent or subsidiary of Cricket or any
successor thereof), including, without limitation, the continuous assignment to
Executive of any duties materially inconsistent with Executive's position with
Cricket (or any parent or subsidiary of Cricket or any successor thereof), or a
material negative change in the nature or status of Executive's responsibilities
or the conditions of Executive's employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof);

2

--------------------------------------------------------------------------------



(ii)     a material diminution in Executive's annualized cash and benefits
compensation opportunity, which shall include Executive's base compensation,
Executive's annual target bonus opportunity and Executive's aggregate employee
benefits, as in effect on the Effective Date as the same may be increased from
time to time thereafter;
(iii)     a material change in the geographic location at which Executive must
perform his or her duties (and Cricket and Executive agree that any involuntary
relocation of Cricket's offices (or the offices of any parent or subsidiary of
Cricket or any successor thereof) at which Executive is principally employed to
a location more than sixty (60) miles from such location would constitute a
material change); or
(iv)     any other action or inaction that constitutes a material breach by
Cricket (or any parent or subsidiary of Cricket or any successor thereof) of its
obligations to Executive under this Agreement.
Executive's right to terminate employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof) pursuant to this Section 2(c)
shall not be affected by Executive's incapacity due to physical or mental
illness. Executive's continued employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof) shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.
Executive must provide written notice to Cricket of the occurrence of any of the
foregoing events or conditions without Executive's written consent within ninety
(90) days of the initial occurrence of such event or condition. Cricket (or any
parent or subsidiary of Cricket or any successor thereof) shall have a period of
thirty (30) days to cure such event or condition after receipt of written notice
of such event or condition from Executive.
d.    Involuntary Termination. For purposes of this Agreement, “Involuntary
Termination” shall mean (a) Executive's Separation from Service by reason of a
termination of employment by Cricket other than for Cause, or (b) Executive's
Separation from Service by reason of resignation of employment with Cricket for
Good Reason. Executive's Separation from Service by reason of resignation from
employment with Cricket for Good Reason shall be treated as involuntary.
Executive's Separation from Service by reason of resignation from employment
with Cricket for Good Reason shall be an “Involuntary Termination” only if such
Separation from Service occurs within one (1) year following the initial
existence of the event or condition constituting Good Reason. Executive's
Separation from Service by reason of Executive's death or disability shall not
constitute an Involuntary Termination.
e.    Separation from Service. For purposes of this Agreement, “Separation from
Service,” with respect to Executive means Executive's “separation from service,”
as defined in Treasury Regulation Section 1.409A-1(h).
f.    Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean the date of Executive's Separation from Service.
g.    General Release. In consideration of, and as a condition to receiving, the
severance benefits to be provided to Executive under Sections 2(a)(ii) and
(iii), Executive shall execute and deliver to the Companies the “General
Release” set forth on Attachment B hereto on or after the date of the
Involuntary Termination and not later than twenty-one (21) days after the date
of the Involuntary Termination (or, in the event that the Involuntary
Termination of Executive is in

3

--------------------------------------------------------------------------------



connection with an exit incentive or other employment termination program
offered to a group or class of employees, not later than forty-five (45) days
after the date of the Involuntary Termination (or, if later, the date Executive
is provided with the information required in accordance with Section 3(f) of the
General Release)). In the event that Executive fails to execute and deliver to
the Companies the General Release in accordance with this Section 2(g) within
fifty-five (55) days following the Date of Termination, or Executive revokes the
General Release in accordance with the terms thereof, Executive shall not
receive the severance benefits set forth in Sections 2(a)(ii) and (iii).
h.    Timing of Severance Payment. Subject to Section 3(b), the Severance
Payment provided for in Section 2(a)(ii) shall be made not later than the tenth
(10th) day following the date on which the General Release by Executive becomes
irrevocable.
3.Code Section 409A.
a.Short-Term Deferral Exemption. This Agreement is not intended to provide for
any deferral of compensation subject to Section 409A of the Code and,
accordingly, the Severance Payment payable under Section 2(a)(ii) shall be paid
not later than the later of: (i) the fifteenth (15th) day of the third (3rd)
month following Executive's first taxable year in which such severance benefit
is no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
(15th) day of the third (3rd) month following first taxable year of the
Companies in which such severance benefit is no longer subject to substantial
risk of forfeiture, as determined in accordance with Section 409A of the Code
and any Treasury Regulations and other guidance issued thereunder.
b.    Delayed Distribution under Section 409A of the Code. Notwithstanding
anything to the contrary in this Agreement, if Executive is a Specified Employee
on the date of Executive's Involuntary Termination, to the extent that the
payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion shall be paid or distributed to Executive during the thirty
(30) day period commencing on the earlier of (a) the expiration of the six
(6)-month period measured from the date of Executive's Separation from Service
or (b) the date of Executive's death. Upon the expiration of the applicable six
(6) month period under Section 409A(a)(2)(B)(i) of the Code, all payments
deferred pursuant to this Section 3(b) shall be paid in a lump sum payment to
Executive. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.        
c.    Definition of Service Provider. For purposes of this Agreement, “Service
Provider” means Executive or any other “service provider,” as defined in
Treasury Regulation Section 1.409A-1(f).
d.    Definition of Service Recipient. For purposes of this Agreement, “Service
Recipient,” with respect to Executive, means Cricket and all persons considered
part of the “service recipient,” as defined in Treasury Regulation Section
1.409A-1(g), as determined from time to time. As provided in Treasury Regulation
Section 1.409A-1(g), the “Service Recipient” shall mean the person for whom the
services are performed and with respect to whom the legally binding right to
compensation arises, and all persons with whom such person would be considered a
single employer under Section 414(b) or 414(c) of the Code.
e.    Definition of Specified Employee. For purposes of this Agreement,
“Specified Employee” means a Service Provider who, as of the date of the Service
Provider's “separation from

4

--------------------------------------------------------------------------------



service,” as defined in Treasury Regulation Section 1.409A-1(h), is a “Key
Employee” of the Service Recipient any stock of which is publicly traded on an
established securities market or otherwise. For purposes of this definition, a
Service Provider is a “Key Employee” if the Service Provider meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in
accordance with the Treasury Regulations thereunder and disregarding Section
416(i)(5) of the Code) at any time during the Testing Year. If a Service
Provider is a “Key Employee” (as defined above) as of a Specified Employee
Identification Date, the Service Provider shall be treated as “Key Employee” for
the entire twelve (12) month period beginning on the Specified Employee
Effective Date. For purposes of this definition, a Service Provider's
compensation for a Testing Year shall mean such Service Provider's compensation,
as determined under Treasury Regulation Section 1.415(c)-2(d)(4), from the
Service Recipient for such Testing Year. The “Specified Employees” shall be
determined in accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(i).
f.    Definition of Specified Employee Effective Date. For purposes of this
Agreement, “Specified Employee Effective Date” means the first day of the fourth
(4th) month following the Specified Employee Identification Date. The Specified
Employee Effective Date may be changed by Cricket, in its discretion, in
accordance with Treasury Regulation Section 1.409A-1(i)(4).
g.    Definition of Specified Employee Identification Date. For purposes of this
Agreement, “Specified Employee Identification Date,” for purposes of Treasury
Regulation Section 1.409A-1(i)(3), means December 31. The “Specified Employee
Identification Date” shall apply to all “nonqualified deferred compensation
plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of the Service
Recipient and all affected Service Providers. The “Specified Employee
Identification Date” may be changed by Cricket, in its discretion, in accordance
with Treasury Regulation Section 1.409A-1(i)(3).
h.    Definition of Testing Year. For purposes of this Agreement, “Testing Year”
means the twelve (12) month period ending on the Specified Employee
Identification Date, as determined from time to time.
4.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and shall be binding upon the Companies and their respective successors and
assigns, including any purchaser of all or substantially all of their respective
assets, and shall be binding upon Executive's assigns, executors,
administrators, beneficiaries, or their legal representatives. The Companies
will require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the
Companies expressly to assume and to agree to perform this Agreement in the same
manner and to the same extent that the Companies would be required to perform it
if no such succession had taken place; provided, however, that no such
assumption shall relieve the Companies of their obligations hereunder. The
Companies' failure to do so shall be considered a material breach of this
Agreement. As used in this Agreement, the “Companies” shall mean the Companies
as hereinbefore defined and any successor to its business and/or assets as
aforesaid.
5.Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the last known mailing address of the respective Party, provided
that all notices to Cricket shall be directed to the attention of the Board of
Directors of Cricket with a copy to the Secretary of Cricket, and all notices to
Leap shall be directed to the attention of the Board of Directors of Leap with a
copy to the Secretary of

5

--------------------------------------------------------------------------------



Leap, or to such other address as any Party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.
6.Confidentiality and Non-Solicitation Covenants. In consideration of the
provisions of Section 2 of this Agreement, and in order to protect the goodwill
of the Companies, Executive hereby agrees to the following covenants.
a.Confidentiality. During Executive's employment with Cricket and for the period
of three (3) years the Date of Termination, Executive shall not, directly or
indirectly, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). Executive agrees that, upon
termination of Executive's employment with Cricket, all Confidential Information
in Executive's possession that is in writing or other tangible form (together
with all copies or duplicates thereof, including computer files) shall be
returned to Cricket and shall not be retained by Executive or furnished to any
third party, in any form except as provided herein; provided, however, that
Executive shall not be obligated to treat as confidential, or return to Cricket
copies of any Confidential Information that (i) was publicly known at the time
of disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Companies or any of their respective affiliates by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party. As used in this
Agreement, the term “Confidential Information” means: information disclosed to
Executive or known by Executive as a consequence of or through Executive's
relationship with Cricket, about the customers, employees, business methods,
technical operations, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of the Companies and their respective affiliates.
b.Non-Solicitation. During Executive's employment with Cricket and for the
period commencing on the Date of Termination and terminating on the third (3rd)
anniversary thereof, Executive shall not, either on Executive's own account or
jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venture, owner or shareholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Companies or any of their respective affiliates, any of their officers
or employees or offer employment to any person who, on or during the six (6)
months immediately preceding the date of such solicitation or offer, is or was
an officer or employee of the Companies or any of their respective affiliates;
provided, however, that a general advertisement to which an employee of the
Companies or any of their respective affiliates, responds shall in no event be
deemed to result in a breach of this Section 6(b).
c.Breach of Covenants. In the event that Executive breaches any of the
provisions of this Section 6, or threatens to do so, in addition to and without
limiting or waiving any other remedies available to the Companies in law or in
equity, the Companies shall be entitled to immediate injunctive relief in any
court having the capacity to grant such relief, to restrain such breach or
threatened breach and to enforce this Section 6. Executive acknowledges that it
is impossible to measure in money the damages that the Companies will sustain in
the event that Executive breaches or threatens to breach this Section 6 and, in
the event that the Companies institute any action or proceeding to enforce this
Section 6 seeking injunctive relief, Executive hereby waives and agrees not to
assert or use as a defense a claim or defense that the Companies have an
adequate remedy at law. Also, in addition to any other remedies available to the
Companies in law or in equity, in the event that Executive breaches the
provisions of this Section 6 in any material respect, Executive shall forfeit
Executive's right to further benefits under Section 2 and Executive shall be
obligated to repay to Cricket the benefits that Executive has received under
Section 2. If a court or arbitrator shall hold that the duration, scope or area
restriction or other provision of this Section 6 is unreasonable under

6

--------------------------------------------------------------------------------



the circumstances now or then existing, the Parties hereto agree that the
maximum duration, scope or area restriction reasonable under the circumstances
shall be substituted for the stated duration, scope or area restriction.
7.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of Cricket and Leap as may be
specifically designated thereby. No waiver by any Party hereto at any time of
any breach by any other Party hereto of or compliance with, any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any Party which are not expressly set forth in this Agreement. Executive
acknowledges that Executive has consulted with counsel (or has had a reasonable
opportunity to consult with counsel) and is fully aware of Executive's rights
and obligations under this Agreement. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles. All references to
sections of any federal, state or local law shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law. The Section headings contained in this Agreement are for convenience only,
and shall not affect the interpretation of this Agreement. This Agreement
supersedes the Prior Agreement in its entirety, effective as of the date hereof,
and the Prior Agreement shall have no further force and effect.
8.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
9.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
10.Venue. Except as set forth in Section 11, the parties expressly agree that
the only proper venue for any action, lawsuit or administrative proceeding to
interpret or enforce this Agreement, relating to this Agreement and/or arising
out of a breach of this Agreement shall be in the City and County of San Diego,
California and the parties, on behalf of themselves and their officers,
directors, principals, managing agents, insurers, attorneys and personal
representatives irrevocably submit to the personal jurisdiction of such state or
federal court or forum in respect of any such action, lawsuit or proceeding for
purposes of service of process, discovery proceedings and trial. The parties
waive any objection that they may now have or hereafter have to venue in a court
or forum in the City and County of San Diego.
11.Agreement to Arbitrate. Except as set forth in Section 6(c), any dispute,
claim or controversy based on, arising out of or relating to Executive's
employment or this Agreement shall be settled by final and binding arbitration
in San Diego County, California, before a single neutral arbitrator in
accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association (“AAA”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; provided that Cricket shall pay to Executive all reasonable
arbitration expenses and legal fees incurred by Executive if Executive prevails
in enforcing or obtaining his or her rights or benefits provided by this
Agreement. Such payments shall be made within five (5) days after Executive's
request for payment accompanied with evidence of fees and expenses incurred as
Cricket may reasonably request. Other costs of the arbitration, including the
cost of

7

--------------------------------------------------------------------------------



any record or transcripts of the arbitration, AAA's administrative fees, the fee
of the arbitrator, and all other fees and costs, shall be borne by the
Companies. Except as set forth in Section 6(c), this Section 11 is intended to
be the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive's employment; provided, however, that neither this Agreement nor the
submission to arbitration shall limit the parties' right to seek provisional
relief, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party's right to compel arbitration.
Both Executive and the Companies expressly waive their right to a jury trial.
12.At-Will Employment. Nothing in the foregoing diminishes or alters Cricket's
policy of at-will employment for all employees, where both Cricket and Executive
may terminate the employment relationship at any time and for any reason, with
or without cause or notice.
13.Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto.

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have signed their names as of the day and year
first above written.
LEAP WIRELESS INTERNATIONAL, INC.


By:                     
Name:    
Title:     




CRICKET COMMUNICATIONS, INC.


By:                     
Name:    
Title:     




EXECUTIVE
By:                     


Name:                     



9

--------------------------------------------------------------------------------

ATTACHMENT A



SEVERANCE PAYMENT:
The product of 1.5 and the sum of (i) Executive's annual base salary plus (ii)
Executive's target annual bonus.


COBRA COVERAGE:
Executive shall not be required to pay the premiums associated with Executive's
COBRA Coverage for eighteen (18) months.







--------------------------------------------------------------------------------

ATTACHMENT B







GENERAL RELEASE
1.General Release of Claims. In consideration of the benefits under Section 2 of
the Severance Benefits Agreement (the “Agreement”), effective as of January 1,
2014, by and among Leap Wireless International, Inc. (“Leap”), Cricket
Communications, Inc. (“Cricket”) (collectively, the “Companies”) and
_____________ (“Executive”), Executive does hereby for himself or herself and
his or her spouse, beneficiaries, heirs, successors and assigns, release, acquit
and forever discharge the Companies and their respective stockholders, officers,
directors, managers, employees, representatives, related entities, successors
and assigns, and all persons acting by, through or in concert with them (the
“Releasees”) of and from any and all claims, actions, charges, complaints,
causes of action, rights, demands, debts, damages, or accountings of whatever
nature, except for criminal activity, known or unknown, which Executive may have
against the Releasees based on any actions or events which occurred prior to the
date of this General Release, including, but not limited to, those related to,
or arising from, Executive's employment with the Companies, or the termination
thereof, any claims under Title VII of the Civil Rights Act of 1964, the Federal
Age Discrimination and Employment Act and the California Fair Employment and
Housing Act, but excluding claims under the Agreement (collectively, “Claims”).
This General Release shall not, however, constitute a waiver of Executive's
rights (i) to receive any benefits to which he or she is entitled under the
Agreement, (ii) to exercise any outstanding stock option granted to Executive
pursuant to the terms of the applicable agreement, (iii) to indemnification
under the Company's certificate of incorporation, bylaws or general corporate
law or as an insured under any directors and officers liability insurance policy
or (iv) to pursue claims for or under any unemployment compensation, state
disability insurance benefits pursuant to the terms of applicable state law or
worker's compensation insurance policy or fund of the Company.


2.    Release of Unknown Claims. In addition, Executive expressly waives all
rights under Section 1542 of the Civil Code of the State of California, which
reads as follows:
A General Release does not extend to claims which a creditor does not know or
suspect to exist in HIS OR HER favor at the time of executing the Release, which
if known by him OR HER must have materially affected his OR HER settlement with
the debtor.
3.    Older Worker's Benefit Protection Act. Executive agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Executive has or may have under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this General Release:
a.That the Agreement and this General Release are written in a manner calculated
to be understood by Executive.
b.The waiver and release of claims under the ADEA contained in this General
Release do not cover rights or claims that may arise after the date on which
Executive signs this General Release.
c.The Agreement provides for consideration in addition to anything of value to
which Executive is already entitled.
d.Executive is advised to consult an attorney before signing this General
Release.

B-1

--------------------------------------------------------------------------------



e.Executive is afforded twenty-one (21) days (or, in the event that the
Involuntary Termination of Executive is in connection with an exit incentive or
other employment termination program, forty-five (45) days) after Executive is
provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of
such period, Executive does so voluntarily and after having had the opportunity
to consult with an attorney.
f.    In the event that the Involuntary Termination of Executive's employment is
in connection with an exit incentive or other employment termination program,
Executive is provided with written information, calculated to be understood by
the average individual eligible to participate, as to:
(i)    any class, unit, or group of individuals covered by such program, any
eligibility factors for such program, and any time limits applicable to such
programs; and
(ii)    the job titles and ages of all individuals eligible or selected for the
program, and the ages of all individuals in the same job classification or
organizational unit who are not eligible or not selected for the program.
g.    Executive will have the right to revoke this General Release within seven
(7) days of signing this General Release. In the event this General Release is
revoked, this General Release will be null and void in its entirety, and
Executive will not receive the benefits described in Section 2 of the Agreement.
h.    If Executive wishes to revoke the General Release, Executive shall deliver
written notice stating his or her intent to revoke this General Release to
Cricket's President on or before the seventh (7th) day after the date hereof.
4.    No Assignment of Claims. Executive represents and warrants to the
Releasees that there has been no assignment or other transfer of any interest in
any Claim which Executive may have against the Releasees, or any of them, and
Executive agrees to indemnify and hold the Releasees harmless from any
liability, claims, demands, damages, costs, expenses and attorneys' fees
incurred as a result of any person asserting any such assignment or transfer of
any rights or Claims under any such assignment or transfer from such party.
5.    No Suits or Actions. Executive agrees that if he or she hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Releasees any of the Claims released hereunder, then
he or she will pay to the Releasees against whom such suit or Claim is asserted,
in addition to any other damages caused thereby, all attorneys' fees incurred by
such Releasees in defending or otherwise responding to said suit or Claim.

B-2

--------------------------------------------------------------------------------



6.    No Admission. Executive further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.
EXECUTIVE






_____________________________________


                
Date:_________________________________



B-3